Per Curiam.
The petition in error was filed in this case on June 19, 1915, but no brief has been filed on behalf of plaintiff in error. On November 15, 1915, a motion was filed by counsel for defendants in error to dismiss the proceeding in error for failure of plaintiff in error to file and serve briefs within the time required by our rules, and notice appears to have been served that said motion would be presented on November 16, 19a 5, or as soon thereafter as counsel can be heard. The motion was not presented on that day, nor until February 23, 1916, when it was pre*107sented after another notice had been served stating that the motion would be presented on the first day that the court shall convene after the filing of said notice. Notwithstanding said motion and the notices for the hearing thereof aforesaid no excuse has been offered for the failure to file and serve briefs. The motion must therefore be granted and an order will be entered dismissing the case.